i          i        i                                                                i     i     i




                                   MEMORANDUM OPINION

                                          No. 04-08-00935-CV

                        IN THE INTEREST OF A.E., O.P., AND A.P., Children,

                        From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006-PA-02044
                           Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 25, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                        PER CURIAM